DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-10 are rejected at least for being dependent on claim 1 while claims 12-20 are rejected at least for being dependent on claim 11.

Claim 1 recites the limitation “the helium level within the helium storage cryostat” in lines 5-6 which is indefinite for being unclear what helium level Applicant is referencing since there is a lack of antecedent basis.  As best understood by the Examiner, in view of the Applicant’s disclosure, the merits of the claim will be interpreted as “a helium level within the helium storage cryostat” for purposes of examination.


Paragraph 0008 of Applicant’s disclosure states: “The method includes venting gaseous helium from a dewar containing liquid helium and pre-cooling a transfer line in fluid communication between the dewar and the helium storage cryostat by lowering the pressure therein. The method further includes feeding gaseous helium to the dewar to force the liquid helium through the pre-cooled transfer line and into the helium storage cryostat.”, where the liquid transfer line is 16 in Fig. 1.  
It is unclear from Applicant’s disclosure, and Fig. 1, how the three way valve 20 provides the pre-cooling to the transfer line 16 since it is not directly attached to transfer line or how the pressure drops in the transfer line during pre-cooling since pre-cooling is widely accepted by those of ordinary skill in the art as using a gas or liquid cryogen to pre-cool components which involves an increase in pressure. Applicant has not defined what constitutes pre-cooling, only that pre-cooling occurs when there is a decrease in 

Claim 1 recites the limitation “by reducing pressure therein” in line 12 which is indefinite for being unclear what “therein” is antedated by.  As best understood by the Examiner, in view of the Applicant’s disclosure, the merits of the claim will be interpreted as “by reducing pressure within the transfer line” for purposes of examination.

Claim 1 recites the limitation “to force liquid helium into the cryostat” in lines 12-13 which is indefinite for being unclear if this is the same liquid helium within the dear antedated in line 2 or different liquid helium.  As best understood by the Examiner, in view of the Applicant’s disclosure, the merits of the claim will be interpreted as “to force the liquid helium in the dewar into the cryostat” for purposes of examination.

Claim 2 recites the limitation “at an upper end thereof” in line 3 which is indefinite for not being explicitly clear what “thereof” is referencing.  As best understood by the Examiner, in view of the Applicant’s disclosure, the merits of the claim will be interpreted as “at an upper end of the extension tube” for purposes of examination.

Claim 7 recites the limitation “wherein the liquid level meter” which is indefinite for lacking antecedent basis and being unclear if the liquid level meter is the same as the liquid level sensor of claim 1 from which claim 7 depends.  As best understood by the 

Claim 7 recites the limitation “the helium liquid level within the dewar” in line 2 which is indefinite for lacking antecedent basis thereby duplicating the helium liquid already claimed in claim 1 from which claim 7 depends.  As best understood by the Examiner, in view of the Applicant’s disclosure, the merits of the claim will be interpreted as “a second helium liquid level within the dewar” for purposes of examination.

Claim 8 recites the limitation “a source of gaseous helium is a cylinder pressurized to between 8 PSI and 10 PSI, inclusive” which is indefinite for being unclear if the source is pressurized to 8PSI and 10 PSI or if the cylinder is pressurized to 8 PSI and 10 PSI.  Furthmore it is unclear if “inclusive” means absolute or gauge pressure.  Gas cylinders are widely known in the art to be kept at much higher pressures, but then regulator valves positioned on the cylinders regulate delivery pressure so the Examiner finds this rejections reasonable.  For the purposes of examination and as best understood by the Applicant’s disclosure the limitation will be interpreted as “a source of gaseous helium is a pressurized cylinder providing a source pressure of between 8PSI and 10PSI, absolute or gauge pressure.”.  

Claim 10 recites the limitation “the pressure within the liquid transfer line” in line 4 which is indefinite for being unclear what pressure Applicant is referencing back to.  As best 

Claim 11 recites the limitation “stopping the flow of gaseous helium” in line 9 which is indefinite for being unclear what flow Applicant is referring back to in the claim.  As best understood by the Examiner, in view of the Applicant’s disclosure, the merits of the claim will be interpreted as “stop feeding gaseous helium” for purposes of examination.

Claim 17 recites the limitation “at an upper end thereof” in line 3 which is indefinite for not being explicitly clear what “thereof” is referencing.  As best understood by the Examiner, in view of the Applicant’s disclosure, the merits of the claim will be interpreted as “at an upper end of the extension tube” for purposes of examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 9-11, 13, 15 and 19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murai (US 4,744,222)

Regarding claim 1, Murai teaches an automated cryogenic refilling system (Fig. 1) comprising:
a dewar (Fig. 1, 2) containing liquid helium (Fig. 1, 1), the dewar being in fluid communication with a source of gaseous helium (Fig. 1, 7);
a helium storage cryostat (Fig. 1, 3) in fluid communication with the dewar through a liquid helium transfer line (Fig. 1, 4);
a liquid level sensor (Fig. 1, comprising 5, 14 and 16) configured to measure a helium liquid level (liquid level associated with the liquid surface of liquid helium 1 within 3) within the helium storage cryostat;
a three-position valve (Fig. 1, 10) in fluid communication (through line 6) with the source of gaseous helium, the dewar, and a ventilation port (annotated by Examiner in Figure 1); and
a controller (Fig. 1, 16) operatively coupled to the helium liquid level sensor (See Fig. 1, electrically) and the three-position valve (See Fig. 1, electrically), wherein the controller is configured to: 
(a) cause pre-cooling of the liquid helium transfer line by reducing the pressure (column 3, line 68 and column 4, lines 1-8, “During the transfer of the very low temperature liquid, when the pressure in the first container 2 exceeds the upper limit value, an output operating signal for stoppage of the supply is produced from the control circuit 16, and the three-way electromagnetic valve 10 stop pressurization of 
the first container 2 and to discharge the pressurizing gas outside the system.” meaning a decrease in pressure within the transfer line will occur due to the three way valve 10 expelling excess pressured helium in to the atmosphere since the dewar, transfer line and cryostat are all in fluid communication) within the transfer line; and 
(b) cause gaseous helium (helium within 7) to flow to the dewar to force liquid helium into the cryostat until a predetermined helium liquid level (“upper limit value”, column 2, lines 4-20, “When the quantity of the very low temperature liquid 1 transferred into the second container 3 reaches the upper limit value thereof, the liquid level sensor 5 detects the liquid quantity and the control circuit 11 produces an output operating signal for stoppage of the liquid transfer.  With this operating signal, the three-way electromagnetic valve 10 beings to operate to stop feeding of the pressurized gas from the pressurized gas source 7 into the first container 2, and, at the same time, to let the gas within the first container 2 out into the external atomosphere…”) is reached, and 
(c) cause ventilation of gaseous helium from the dewar to prevent the build-up of pressure from within the dewar while the transfer line remains in fluid communication with the dewar and the helium storage cryostat.


    PNG
    media_image1.png
    571
    875
    media_image1.png
    Greyscale

Figure 1: Fig. 1 of Murai.

Note that claim 1 is an apparatus claim and “a controller…configured to: cause pre-cooling of the transfer line by reducing pressure" is a method step which is considered to be a functional recitation of the intended use of the apparatus. Further, the manner of operating a device does not differentiate apparatus claims over a reference which teaches all of the structural limitations of the claim for the intended use, see MPEP 2114 II. Since the prior art apparatus of Murai teaches all of the structural limitations of the claim and is perfectly capable of meeting the functional limitations by operating using the controlling the three way valve 10 to promote gas to flow in to the dewar 2, the gas to be decreased in pressure by valve 8, flow through three way valve 10, in to the dewar  which promotes liquid helium to flow in to the transfer line 4, thereby cooling the transfer 

Regarding claim 5, Murai teaches the system of claim 1 wherein the helium storage cryostat provides a cryogenic reservoir (Fig. 1, space within 3) for a superconducting magnet (Fig. 4, 17).

Regarding claim 6, Murai teaches the system of claim 1 wherein the controller is operable to regulate the helium liquid level within the cryostat to be above a lower set point value (column 1, line 56-61, “lower limit value”) and below an upper set point value (column 2, lines 5-8, “upper limit value”).

Regarding claim 7, Murai teaches the system of claim 1 wherein the liquid level sensor is further operable to measure a second helium liquid level (Fig. 1, liquid level of 1 measured by 14) within the dewar.

Regarding claim 9, Murai teaches the system of claim 1, and wherein the controller causes a visual indication (when gaseous helium is being expelled from the three way 

Regarding claim 10, Murai teaches the system of claim 1 wherein the controller causes a visual indication (stoppage of liquid transfer from dewar 2 to cryostat 3 which is visual and caused by the controller; column 4, lines 22-36, “When the quantity of the very low temperature liquid 1 within the first container 2 goes down below the lower limit value, an output operating signal for stoppage of the liquid transfer is produced from the control circuit 16 to thereby stop the transfer operation of the very low temperature liquid”) falling to below a predetermined acceptable level (column 4, lines 22-36, “lower limit value”).

Regarding claim 11, Murai teaches a method of refilling a helium storage cryostat (Fig. 1, 3), the method comprising: 
venting gaseous helium from a dewar (Fig. 1, 2) containing liquid helium;
pre-cooling (when pressure drops in line 4 due to the valve 10 relieving pressure from the system, column 3, line 68 and column 4, lines 1-8, “During the transfer of the very low temperature liquid, when the pressure in the first container 2 exceeds the upper limit value, an output operating signal for stoppage of the supply is produced from the control circuit 16, and the three-way electromagnetic valve 10 stop pressurization of the first container 2 and to discharge the pressurizing gas outside the system.” meaning a decrease in pressure within the transfer line will occur due to the three way valve 10 expelling excess pressured helium in to the atmosphere since the dewar transfer line 
feeding gaseous helium (helium within 7) to the dewar to force the liquid helium through the liquid transfer line and into the helium storage cryostat;
measuring, using a helium liquid level meter (Fig. 1, comprising 5, 14 and 16), the level of liquid helium within the helium storage cryostat;
stop feeding the gaseous helium into the dewar in response to the level of liquid helium within the helium storage cryostat reaching an upper set point value (upper limit value, column 2, lines 4-17, “When the quantity of the very low temperature liquid 1 transferred into the second container 3 reaches the upper limit value thereof, the liquid level sensor 5 detects the liquid quantity and the control circuit 11 produces an output operating signal for stoppage of the liquid transfer.  With this operating signal, the three-way electromagnetic valve 10 beings to operate to stop feeding of the pressurized gas from the pressurized gas source 7 into the first container 2, and, at the same time, to let the gas within the first container 2 out into the external atmosphere”); and
venting gaseous helium from the dewar (“let the gas within the first container 2 out into the external atmosphere”, column 2, lines 4-17, “With this operating signal, the three-way electromagnetic valve 10 beings to operate to stop feeding of the pressurized gas from the pressurized gas source 7 into the first container 2, and, at the same time, to let the gas within the first container 2 out into the external atmosphere”)”) to prevent the build-up of pressure from within the dewar while the liquid transfer line remains in fluid communication with the dewar and the helium storage cryostat.

Regarding claim 13, Murai teaches the method of claim 11 further including measuring, using the liquid level meter (Fig 1, 14) the level of liquid helium within the dewar.

Regarding claim 15, Murai teaches the method of claim 11 wherein venting the helium from the dewar is in response (comes after) to the level of liquid helium within the helium storage cryostat falling to below a lower set point value (“lower limit value”, column 1, lines 53-62, column “The quantity of the very low temperature (or cryogenic) liquid stored in the second container 3 is constantly monitored by the liquid level sensor 5 and the control circuit 11.  When the quantity of the very low temperature liquid 1 in the second container 3 goes down below the lower limit value thereof, the liquid level sensor 5 denotes the quantity, and the control circuit 11 produces an output operating signal to start transfer of the liquid.  With this operating signal, the three-way electromagnetic valve 10 begins to work, whereby the pressurized gas, which has come out of the pressurized gas source 7 and has been adjusted its pressure by means of the pressure-reducing valve 8 and the pressure gauge 9, is fed into the first container 2 by way of the three-way electromagnetic valve 
10.”).

Regarding claim 19, Murai teaches the method of claim 11 wherein the helium storage cryostat provides a cryogenic reservoir for a superconducting magnet (Fig. 4, 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai (US 4,744,222) as applied to claims 1 and 11 above, and further in view of Tapphorn (US 4,241,592).

Regarding claim 2, Murai teaches the system of claim 1 wherein the liquid helium transfer line includes an extension tube inserted into the helium storage cryostat, the extension tube including exhaust holes at an upper end thereof to vent gaseous helium boil-off from within the transfer line.

Tapphorn teaches a storage cryostat (Fig 4, 36) configured to contain liquid nitrogen refrigerant 77 and includes a liquid cryogen transfer line 66 which, Tapphorn further teaching attaching an extension tube (Fig. 4, 82) to the liquid transfer line and inserting the extension tube within the storage cryostat; and wherein the extension tube includes a plurality of exhaust holes (see holes on 82) at an upper end (upper end of 82) thereof to vent gaseous helium boil-off from within the liquid transfer line.

The recitation of "to vent gaseous helium boil-off from within the liquid transfer line" is considered to be a functional limitation (see MPEP 2173.05(g)). The recitation has been fully considered, however, it carries limited patentable weight. In the instant case, the extension tube taught by Tapphorn includes all of the structure as claimed and in view of Applicant’s disclosure while being reasonable, therefore the extension tube is capable of performing the functional limitations in the manner claimed.

“The end caps 82 and 84 are preferably formed with a plurality of holes, such as a mesh screen for example, to reduce the likelihood of foreign material blocking the tubes.”.

Regarding claims 16 and 17, Murai teaches method of claim 11 however does not teach further including attaching an extension tube to the liquid transfer line and inserting the extension tube within the helium storage cryostat (claim 16); or wherein the extension tube includes a plurality of exhaust holes at an upper end thereof to vent gaseous helium boil-off from within the liquid transfer line (claim 17).

Tapphorn teaches a storage cryostat (Fig 4, 36) configured to contain liquid nitrogen refrigerant 77 and includes a liquid cryogen transfer line 66 which, Tapphorn further teaching attaching an extension tube (Fig. 4, 82) to the liquid transfer line and inserting the extension tube within the storage cryostat; and wherein the extension tube includes a plurality of exhaust holes (see holes on 82) at an upper end (upper end of 82) thereof to vent gaseous helium boil-off from within the liquid transfer line.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the transfer line of Murai to include a extension tube with a plurality of exhaust holes attached to the transfer line and positioned within the cryostat as taught by Tapphorn in order to provide the predictable result of reducing the lielihood of foreign material blocking the liquid helium from flowing in to the cryostat as taught by Tapphorn in column 6, lines 4-8, “The end caps 82 and 84 are preferably formed with a plurality of holes, such as a mesh screen for example, to reduce the likelihood of foreign material blocking the tubes.”.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai (US 4,744,222) as applied to claim 1 above, and further in view of Pauliukonis (US 3,316,726).

Regarding claim 3, Murai teaches the system of claim 1 however does not teach further including a solenoid vent valve coupled to the dewar to vent gaseous helium before and after transferring liquid helium to the helium storage cryostat.

Pauliukonis teaches a system comprising including a solenoid vent valve (Fig. 3, 11 and 12; see column 4, lines 66-74, “Instead of manually operated valve 11 and/or 12, shown in FIGURE 3, the electric system may employ solenoid operated vent valves mounted directely to the Dewar 1…Such changes would be considered economically feasible if the filling/refilling operations occurred over very long intervals, which may be the case with large capacity tanks”) coupled to a dewar (Fig. 3, 1) to vent gaseous helium before and after transferring liquid helium to the helium storage cryostat.
	Note that claim 3 is an apparatus claim and “to vent gaseous helium before and after transferring liquid helium to the helium storage tank" is a method step which is considered to be a functional recitation of the intended use of the apparatus. Further, the manner of operating a device does not differentiate apparatus claims over a reference which teaches all of the structural limitations of the claim for the intended use, see MPEP 2114 II. Since the prior art apparatus of Pauliukonis teaches all of the structure limitations of the claim and is perfectly capable of meeting the functional limitations (providing solenoid operated vent valves) the claimed limitations are met.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the dewar of Murai to include solenoid operated vent valves as taught by Pauliukonis in order to provide the predictable result of regulating pressure from building up within the dewar where using solenoid operated valves electrically coupled to the controller would allow for operation of venting when filling/refrilling operations occur over very long intervals as taught by Pauliukonis in column 4, lines 66-74 (discussed above).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai (US 4,744,222) as applied to claim 1 above, and further in view of Wildhack (US 2,580,710)

Regarding claim 4, Murai teaches the system of claim 1 further including a ventilation port (Fig. 1, 12) of the helium storage cryostat but does not teach a check valve coupled to the ventilation port of the helium storage cryostat.

Wildhack teaches a cryostat (Fig. 1, cryostat holding liquid in which dip tube A is in) including a ventilation portion (Fig. 1, at J) with a check valve (Fig. 1, J) coupled to the ventilation portion of the cryostat.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the Applicant’s claimed invention to have modified the vent port of Murai to include a check valve as taught by Wildhack in order to provide the predictable result of allowing gaseous helium within the cryostat to be vented thereby reducing pressure build up within the cryostat while also preventing atmosphere surrounding the cryostat from being sucked in to the ventilation port and in to the cryostat.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai (US 4,744,222) as applied to claims 1 and 11 respectively above, in view of Tom (US 5,704,965)

Regarding claim 8, Murai teaches the system of claim 1 wherein the source of gaseous helium is a cylinder (Fig. 1, 7 is a cylinder) however does not teach wherein the cylinder is pressurized to between 8 PS I and 10 PS I, absolute or gauge pressure.

Tom teaches a gas cylinder (Fig. 1) used for containing gas a low pressures for the predictable result of safety (see column 25, lines 58-64, “By providing an economical and reliable source of such gases, in which the gas is safely held at relatively low pressure in the adsorbed state on a carbon sorbent medium, and subsequently is easily dispensed to the point of use of the gas, the present invention avoids the hazards and gas handling problems associated with the use of conventional high pressure gas cylinders.”).

The pressure within the cylinder is considered a result effective variable in that the higher the pressure in the cylinder, the more dangerous the cylinder is and therefore it would have been reasonable to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the pressure within the cylinder to be between 8 and 10 gauge or absolute in order to provide the similar and  predictable result of reducing safety hazard from having high pressure cylinders or delivering the helium gas to a system which operates in a subatmospheric environment (in the case where the gas is stored in the cylinder at subatmospheric pressure).



Tom teaches a gas cylinder (Fig. 1) used for containing gas a low pressures for the predictable result of safety (see column 25, lines 58-64, “By providing an economical and reliable source of such gases, in which the gas is safely held at relatively low pressure in the adsorbed state on a carbon sorbent medium, and subsequently is easily dispensed to the point of use of the gas, the present invention avoids the hazards and gas handling problems associated with the use of conventional high pressure gas cylinders.”).

The pressure within the cylinder is considered a result effective variable in that the higher the pressure in the cylinder, the more dangerous the cylinder is and therefore it would have been reasonable to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the pressure within the cylinder to be between 8 and 10 gauge or absolute in order to provide the similar and  predictable result of reducing safety hazard from having high pressure cylinders or delivering the helium gas to a system which operates in a subatmospheric environment (in the case where the gas is stored in the cylinder at subatmospheric pressure).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai (US 4,744,222) as applied to claim 11 above, and further in view of Riedel et al. (US 3,938,347).

Regarding claim 12, Murai teaches the method of claim 11 however does not teach further including initiating an alarm if a predetermined time period lapses prior to the level of liquid helium within the cryostat reaching the upper set point value.

Riedel teaches signaling an alarm is a predetermined period of time pass after the upper set point is reached and no cryogenic liquid has entered a cryostat. (see column 7, lines 10-15).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Murai such that an alarm will sound after a period of time lapses before the cryostat reches the upper set point value as taught by Riedel in order to provide the predictable result of indicating to a user that a malfunction has occurred and that the system needs to be looked at.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai (US 4,744,222) as applied to claim 11 above, and further in view of Damico (US 3,200,389)

When the quantity of the very low temperature liquid 1 within the first container 2 goes down below the lower limit value, an output operating signal for stoppage of the liquid transfer is produced from the control circuit 16 to thereby stop the transfer operation”) if the level of liquid helium within the dewar falls below a predetermined acceptable level (lower limit of 14).

Murai does not teach an alarm indicating if the level of liquid helium within the dewar falls below the predetermined acceptable level.

Damico teaches a dewar 2 an alarm (column 2, lines 29-36, “an alarm bell or light”) indicating if the level of liquid cryogen within the dewar falls below a predetermined acceptable level (at 15, listed as “Empty”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Murai such that when the level of liquid helium within the dewar falls beneath the predetermined acceptable level an audible or visual alarm is enacted thereby providing the predictable result of letting a user around or away from the dewar to be notified the liquid helium within the dewar is low such that malfunction (superconducting magnet cant be cooled below critical temperature) does not occur.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai (US 4,744,222) as applied to claim 1 above, and further in view of Lose et al. (US 8,602,049)


Regarding claim 20, Murai teaches the method of claim 11 wherein the helium storage cryostat provides a cryogenic reservoir (Fig. 1, within 3) however does not teach wherein the cryogenic reservoir is for magnetic resonance imaging or nuclear magnetic resonance.

Lose teaches a dewar (Fig. 1, B) which delivers helium liquid to cryostat C for magnetic resonance imaging device or nuclear magnetic resonance devices as taught in column 3, lines 34-40.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method including the cryostat with cryogenic reservoir taught by Murai to be used for MRI or NMR devices as taught by Lose in order to provide the predictable result cooling the superconducting magnets within the cryostat for the use of medical purposes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 




    PNG
    media_image2.png
    727
    1048
    media_image2.png
    Greyscale

Figure 2:  Fig. 3 of McKorkle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763